Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-485

IN RE NELSON GONZALEZ,
                                                           DDN2020-D103
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 465407

BEFORE: Easterly and Howard, Associate Judges, and Fisher, Senior Judge.

                                 ORDER
                          (FILED—September 22, 2022)

       On consideration of the April 9, 2020, certified order from the state of New
Jersey suspending respondent from the practice of law in that jurisdiction for three
months; this court’s July 18, 2022, order directing respondent to show cause why
reciprocal discipline should not be imposed; respondent’s pro se response and
certification; and the statement of Disciplinary Counsel acknowledging that he was
responsible for the delay in proceeding in this action and requesting the imposition
of substantially different discipline in the form of a six-month suspension with no
fitness requirement nunc pro tunc to May 7, 2020, without any prospective
suspension from the practice of law; and it appearing that respondent does not object
to imposition of that sanction; it is

       ORDERED that Nelson Gonzalez is hereby suspended from the practice of
law in the District of Columbia, nunc pro tunc to May 7, 2020, for a period of six
months, without any prospective suspension from the practice of law. See In re Salo,
48 A.3d 174, 180 (D.C. 2012) (“[I]t is well established that negligent
misappropriation usually results in a six-month suspension without a fitness
requirement.”); In re Sibley, 990 A.2d 483, 487 (D.C. 2010) (explaining that there is
a rebuttable presumption in favor of imposition of identical discipline and exceptions
to this presumption should be rare); In re Jacoby, 945 A.2d 1193, 1199-1200 (D.C.
2008) (describing the two-step inquiry for concluding whether the “substantially
different discipline” exception applies as determining whether the misconduct would
No. 22-BG-485

have resulted in the same punishment and if the discipline would be different,
whether the difference is “substantial”).

                               PER CURIAM